DETAILED ACTION
This action is in response to applicant's amendment filed 10/23/20.
The examiner acknowledges the amendments to the claims.
Claims 2-25 and 28-29 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/23/2020 regarding claims 2-24 have been fully considered but they are not persuasive. 
Applicant argues that Fawzi does not disclose an interventional element (valve) integrated with an embolic filter which are both disposed on a common catheter shaft, as required by claim 2, but rather filter 60 is delivered by a separate catheter and is fully deployed before the valve 150 is advanced by another catheter, as seen in Figures 1, 6-7 of Fawzi.  However, paragraphs [0058] to [0060], relied upon by the examiner, describe the interventional element (including valve 150) is used in combination with embolic protection apparatus (including embolic filter 60), wherein both are disposed on a distal portion of catheter shaft 130 during deployment of the valve 150.  In paragraph [0059], Fawzi indicates that the endovascular heart valve replacement apparatus 100 including valve 150 is described in application ser. Nos. 10/746,280 (U.S. Pub. 2005/0137688 to Salahieh et al.) and 10/870,340 (U.S. Pub No. 2005/0283231 to Haug 20 and embolic filter 61A are disposed on a distal portion of catheter shaft (see inner shaft having nosecone at its end). Similarly, Figure 6C of Fawzi shows embolic filter 60 disposed on or supported by catheter shaft 130 having nosecone 120 at its end.  Paragraph [0052] of Fawzi also describes that valve 150 may be delivered from the annular space between central shaft 130 and catheter sheath 110, and therefore the valve 50 would be disposed on and be sharing the common catheter shaft 130 with filter 60.  Accordingly, the device of Fawzi reads on the claim limitations.  Additionally, it is noted that claim 2 is not drawn to method steps and does not necessitate both the interventional element and the embolic filter to be introduced and deployed at the same time.
Applicant also argues that Bergheim does not disclose an embolic filter disposed on a distal portion of a catheter shaft at a location proximal of the interventional element, but rather discloses in the opposite in that the embolic filter 68 is disposed distal to the interventional element 100 (see Figures 4-6).  However, depending on the perspective of the viewer, the filter can be seen as closer or being proximal to the interventional element, and therefore the device of Bergheim reads on the claims.
Applicant’s arguments, see pages 12-13, filed 10/23/2020, with respect to the prior art of record not teaching all the method step limitations of claim 25 have been fully considered and are persuasive.  The rejection of claims 25, 28-29 has been withdrawn.
The double patenting rejections set forth in the last office action filed 08/23/20 on pages 20-22 were not addressed, and therefore are maintained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation "the catheter" in line 16 (maintained from page 6 of the office action filed 08/20/2020).  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be read as --the catheter shaft--.  Claims 28-29 are rejected due to their dependency on claim 25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 2-3, 8, 12-18, 22-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fawzi et al., hereinafter “Fawzi” (U.S. Pub. No. 2006/0287668).
Regarding claims 2, 22, 23, Fawzi discloses an interventional catheter having integrated embolic protection (see Figures 1-4, 6-7), said catheter comprising:
a catheter shaft 130 (see Figures 6C-6E) having a lumen and a distal portion;
an interventional element 150 (valve replacement delivery element; see Figure 7 and paragraphs [0058]-[0060]) disposed on the distal portion of the catheter shaft; and
an embolic filter 60 (Id.) disposed on the distal portion of the shaft at a location proximal of the interventional element, said embolic filter comprising a porous material 61 (see paragraphs [0041]-[0043]) defining a collection chamber for captured emboli E (see Figure 6D), the filter having a collapsed configuration (see Figures 4A-4C) and a deployed configuration wherein an outer periphery of the filter is configured to contact a blood vessel wall to direct blood flow and potential emboli into the collection chamber (see Figure 7).
Regarding claim 3, Fawzi discloses the embolic filter has a port 70 which is slidably mounted on the catheter shaft (see paragraphs [0050] and Figure 6B).
Regarding claim 8, Fawzi discloses the embolic filter comprises a conical inner portion (tapered passageway 70; see Figure 2A) is positioned inside a cylindrical outer portion and has a wider proximal end 64 joined to the cylindrical outer portion and a narrow distal end coupled to a shaft passage port (see Figure 6C; shaft passage port is distal end opening of catheter sheath 110), and wherein the distal end of the embolic E (see Figure 6D and paragraph [0053]).
	Regarding claims 12-13, Fawzi discloses a pull loop 34 (see Figure 1B; paragraph [0034]) or other graspable structure coupled to the distal end of the cylindrical outer portion (see Figure 1A) for closing the collection chamber (see paragraph [0035]), and at least one retraction member 32 coupled to the cylindrical outer portion for facilitating the retraction of the embolic filter into the undeployed configuration (see Figures 14A-14B; paragraph [0068]).
	Regarding claim 14, Fawzi discloses at least one closeable side port for the introduction of a guide-wire 32 (see port through which 32 passes in Figure 6A) therethrough.
	Regarding claim 15, Fawzi discloses the porous material has a collapsed configuration and an expanded configuration (see Figures 4A-4C), and wherein the porous material self-expands into the expanded configuration when the filter is in the deployed configuration (see paragraph [0040]).
	Regarding claims 16-18, Fawzi discloses the porous material comprises a fabric of knitted, woven, or nonwoven fibers, filaments, or wires, wherein the porous material is made of a shape-memory material (see paragraph [0042]), wherein the porous material has a pore size chosen to prevent emboli E over a predetermined size from passing through (see Figure 6D and paragraph [0053]).
Regarding claim 24, Fawzi discloses a system comprising;

an outer delivery sheath 20 (see Figures 1A and 4A-4C) configured to maintain the embolic filter 60 in a collapsed configuration proximal of the interventional element as the catheter is advanced through the delivery sheath.


Claims 2, 7, 15-18, 22-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bergheim et al., hereinafter “Bergheim” (U.S. Pub. No. 2007/0027534).
Regarding claim 2, 22, 23, Bergheim discloses an interventional catheter having integrated embolic protection (see Figures 5-7), said catheter comprising:
a catheter shaft (in paragraph [0078] Bergheim cites U.S. application Ser. No. 10/108,245, incorporated for reference in its entirety [published as U.S. Pub. No. 2002/0161394 to Macoviak et al., hereinafter “Macoviak”], wherein filter assembly 68 on shaft 41 shown in Figures 5-6 of Bergheim may instead be the filter assembly 102 with catheter shaft 104 having a lumen and a distal portion disclosed in Macoviak et al. Figure 1, paragraphs [0043]-[0044]);
an interventional element (heart valve prosthesis 100 is disposed around balloon delivery member 50 of delivery system 67, disposed on distal portion of 41; see Figures 4-6 and paragraph [0070] in Bergheim) disposed on the distal portion of the catheter shaft; and
an embolic filter (filter assembly 68 in Figures 5-6 of Bergheim may instead be filter assembly 102 of Macoviak, Figure 1, paragraphs [0043]-[0044]) disposed on the distal portion of the shaft at a location proximal of the interventional element, said embolic filter comprising a porous material (see paragraphs [0044] of Macoviak) defining a collection chamber for captured emboli, the filter having a collapsed 
Regarding claim 7, Bergheim discloses the embolic filter is fixedly mounted on the distal portion of the catheter shaft (see Macoviak paragraph [0046]; embolic filter screen 112 may be attached directly to the catheter shaft 104).
Regarding claim 15, Bergheim discloses the porous material has a collapsed configuration (see Figure 3 of Macoviak) and an expanded configuration (see Figures 1-2 of Macoviak), and wherein the porous material self-expands into the expanded configuration when the filter is in the deployed configuration (see Macoviak; paragraphs [0046]-[0047]).
	Regarding claims 16-18, Bergheim discloses the porous material comprises a fabric of knitted, woven, or nonwoven fibers, filaments, or wires (see paragraph [0044] of Macoviak), wherein the porous material is made of a shape-memory material (see paragrapsh [0047] and [0066] of Macoviak), wherein the porous material has a pore size chosen to prevent emboli over a predetermined size from passing through (see paragraph [0044] of Macoviak).
Regarding claim 24, Bergheim discloses a system comprising;
the catheter of claim 2 (as discussed above); and
an outer delivery sheath 124 (see Figures 1 and 3 of Macoviak) configured to maintain the embolic filter 112 in a collapsed configuration proximal of the interventional element as the catheter 104 is advanced through the delivery sheath.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4-6 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fawzi (U.S. Pub. No. 2006/0287668) in view of Phung et al., hereinafter “Phung” (U.S. Pub. No. 2004/0138692).
Regarding claims 4-6 and 19-21, Fawzi discloses the claimed catheter, as discussed above, including a resilient seal positioned within the port 70 for forming a seal around the catheter shaft passing through the port (see paragraph [0050]), except for a proximal stop on the catheter shaft for limiting proximal movement of the embolic filter on the distal portion of the catheter shaft, and a distal stop on the catheter shaft for limiting distal movement of the embolic filter on the distal portion of the catheter shaft, wherein the distal portion of the shaft comprises a low-profile portion over which the embolic filter is slidably mounted, the proximal stop comprising a proximal end of the low-profile portion and the distal stop comprising a distal end of the low-profile portion, wherein the proximal stop comprises a proximal stop member coupled to the distal portion of the catheter shaft and the distal stop comprises a distal stop member coupled to the distal portion of the catheter shaft, wherein the proximal stop member is integral with the catheter shaft and the distal stop member is integral with the catheter shaft.
119 on a catheter shaft 116 for limiting proximal movement of the embolic filter on the distal portion of the catheter shaft, and a distal stop 122 on the catheter shaft for limiting distal movement of the embolic filter on the distal portion of the catheter shaft, wherein the distal portion of the shaft comprises a low-profile portion over which a embolic filter 110 is slidably mounted (the diameter of the distal portion of the shaft 116 is small or low-profile), the proximal stop 119 comprising a proximal end of the low-profile portion and the distal stop 122 comprising a distal end of the low-profile portion (see Figure 9), wherein the proximal stop comprises a proximal stop member coupled to the distal portion of the catheter shaft 116 and the distal stop comprises a distal stop member coupled to the distal portion of the catheter shaft, wherein the proximal stop member is integral with the catheter shaft (119 is connected with 116) and the distal stop member is integral with the catheter shaft (122 is connected with 116).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide proximal and distal stops as claimed, as taught by Phung, to Fawzi in order to limit undesireable movement of the embolic filter (see paragraph [0032] of Phung). 

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fawzi (U.S. Pub. No. 2006/0287668) in view of Belson (U.S. Pub. No. 2010/0312268).

In the same field of art, namely embolic protection devices, Belson teaches in paragraph [0024] a stent-like support scaffold (see Figures 1 and 13 including framework with hoops and radial struts) for supporting a cylindrical outer portion 100 of a porous material (filter mesh material) for supporting the cylindrical outer portion, wherein the stent-like support scaffold has a collapsed configuration (see Figures 7 and 12) and an expanded configuration (see Figures 8 and 13), and wherein the stent-like support scaffold self-expands into the expanded configuration when the filter is in the deployed condition (Id.), wherein the stent-like support scaffold is made of a resilient metal, polymer material, a malleable material, a plastically deformable material, a shape-memory material (Id.).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a stent-like support scaffold as claimed, as taught by Belson, to Fawzi in order to have a self-supporting structure in the deployed condition (Id.). 

Claims 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergheim (U.S. Pub. No. 2007/0027534) in view of Belson (U.S. Pub. No. 2010/0312268).
Regarding claims 8-11, Bergheim discloses the catheter, as discussed above, except for the embolic filter comprising a conical inner portion is positioned inside a cylindrical outer portion and has a wider proximal end joined to the cylindrical outer portion and a narrow distal end coupled to the shaft passage port, and wherein the distal end of the embolic filter is open for blood to flow between the conical inner portion and the cylindrical outer portion, with a space between the conical inner portion and the cylindrical outer portion defining the collection chamber for captured emboli, and further comprising a stent-like support scaffold coupled to the cylindrical outer portion of the porous material for supporting the cylindrical outer portion, wherein the stent-like support scaffold has a collapsed configuration and an expanded configuration, and wherein the stent-like support scaffold self- expands into the expanded configuration when the filter is in the deployed condition, wherein the stent-like support scaffold is made of a resilient metal, polymer material, a malleable material, a plastically deformable material, a shape-memory material, or combinations thereof.
In the same field of art, namely embolic protection devices, Belson teaches in Figure 1, a conical inner portion 104 is positioned inside a cylindrical outer portion 102 and has a wider proximal end joined to the cylindrical outer portion (at 110) and a narrow distal end (near 106) coupled to a shaft passage port 106, and wherein the distal end of the embolic filter is open for blood to flow between the conical inner portion and the cylindrical outer portion, with a space between the conical inner portion and 103 for captured emboli, and further teaches in paragraph [0024] a stent-like support scaffold (see Figures 1 and 13 including framework with hoops and radial struts) for supporting a cylindrical outer portion 100 of a porous material (filter mesh material) for supporting the cylindrical outer portion, wherein the stent-like support scaffold has a collapsed configuration (see Figures 7 and 12) and an expanded configuration (see Figures 8 and 13), and wherein the stent-like support scaffold self-expands into the expanded configuration when the filter is in the deployed condition (Id.), wherein the stent-like support scaffold is made of a resilient metal, polymer material, a malleable material, a plastically deformable material, a shape-memory material (Id.).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an embolic filter as claimed, as taught by Belson, to Bergheim since doing so would be substitution of one known filter element for another, which would have yielded predictable results, namely engaging against a blood vessel wall and capturing emboli.  See MPEP 2143.  

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergheim (U.S. Pub. No. 2007/0027534) in view of Belson (U.S. Pub. No. 2010/0312268), as applied to claim 8 above, and further in view of Fawzi (U.S. Pub. No. 2006/0287668).
Regarding claims 12-13, Bergheim and Belson disclose the catheter, as discussed above, except for a pull loop or other graspable structure coupled to the distal end of the cylindrical outer portion for closing the collection chamber, and at least one 
In the same field of art, namely embolic protection devices, Fawzi teaches 
a pull loop 34 (see Figure 1B; paragraph [0034]) or other graspable structure coupled to the distal end of the cylindrical outer portion (see Figure 1A) for closing the collection chamber (see paragraph [0035]), and at least one retraction member 32 coupled to the cylindrical outer portion for facilitating the retraction of the embolic filter into the undeployed configuration (see Figures 14A-14B; paragraph [0068]).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a pull loop and retraction member as claimed, as taught by Fawzi, to Bergheim and Belson in order to facilitate retraction of the embolic filter (Id.). 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergheim (U.S. Pub. No. 2007/0027534) in view of Fawzi (U.S. Pub. No. 2006/0287668).
Regarding claim 14, Bergheim discloses the catheter, as discussed above, except for the embolic filter comprises at least one closeable side port for the introduction of a second catheter, guide-wire, delivery sheath, or other surgical tool therethrough.
In the same field of art, namely embolic protection devices, Fawzi teaches at least one closeable side port for the introduction of a guide-wire 32 (see port through which 32 passes in Figure 6A) therethrough.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 7-8, 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 9,492,265 in view of Fawzi (U.S. Pub. No. 2006/0287668). It is clear that the application claim elements are to be found in claim 18 of the patent (which is dependent upon claim 17, which is dependent upon claim 1), and the difference lies in the fact that instead of catheter shaft, the patent claims recite an “access sheath”, and also the application claims include obvious features that are missing in the patent including the interventional element (the valve replacement delivery element in the patent claim) being disposed on the distal portion of the catheter shaft (access sheath) and the embolic filter disposed on the distal portion of the shaft at a location proximal of the interventional element, and also an outer delivery  in a collapsed configuration proximal of the interventional element as the catheter is advanced through the delivery sheath.  In the same field of art, namely embolic protection devices, Fawzi teaches in Figure 7 and paragraphs [0058]-[0060], a valve replacement delivery element 150 being disposed on a distal portion of a catheter shaft 130’ and an embolic filter 60 disposed on the distal portion of the shaft at a location proximal of the a valve replacement delivery element.  Fawzi further teaches an outer delivery sheath 20 (see Figures 1A and 4A-4C) configured to maintain the embolic filter 60 in a collapsed configuration proximal of the interventional element as the catheter is advanced through the delivery sheath.
  It would have been obvious to one of ordinary skill in the art at the time of invention to provide the interventional element/valve replacement element and outer delivery sheath as claimed, as taught by Fawzi, to the patent claim in order to position the filter to protect against embolization during endovascular heart valve replacement (Id.), and protect the filter during advancement in the patient’s vasculature. 

Claims 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 9,492,265 in view of Fawzi (U.S. Pub. No. 2006/0287668), as applied to claims 2, 7-8, 22-23 above, and further in view of claims 3-11 of U.S. Patent No. 9,492,265.  It is clear that the elements of application claims 9-17 are to be found in claims 3-11 of the patent, and it would have been obvious to one of ordinary skill in the art at the time of invention to combine the limitations from patent claims 3-11 with the limitation of claim 18 of the patent and Fawzi in order to .

Allowable Subject Matter
Claims 25, 28-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious the method steps of, inter alia, advancing a catheter shaft from a delivery sheath to position a replacement valve proximate a patient’s aortic valve while an embolic filter carried by the catheter shaft remains collapsed in the delivery sheath, expanding the embolic filter in the aorta, and deploying the replacement valve in the aortic valve after the filter has been expanded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        03/01/2021